HOUGH, J.:
Where the industrial commission of Ohio assumes jurisdiction of a claim and makes an award *72and payments thereunder from time to time, and thereafter discontinues the payments and makes an order that “no further award be made at this time,” and thereupon the claimant filed an appeal in the common pleas court, the petition alleging the ground therefor to be that the commission found that the injuries did not arise in the scope of the employment, and where the commission’s answer did not deny such allegation but alleged that the injury was not self-inflicted and did arise in the course of the employment, and the commission, under order of the court to state the reasons for its action vacating the award, declines to state other than “that the proof indicated that the applicant was not entitled to further compensation because of said injury”:
Held: It will be presumed the commission acted upon some ground going to the basis of claimant’s right.
Judgment reversed.
Marshall, C. J., Wanamaker, Robinson, Jones and Matthias, JJ., concur.
Clark, J., took no part in the consideration or decision of the case.